Case: 5:19-cr-00091-DCR-MAS Doc #: 51 Filed: 03/16/21 Page: 1 of 4 - Page ID#: 209




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      (at Lexington)

     UNITED STATES OF AMERICA,                    )
                                                  )
           Plaintiff,                             )          Criminal Action No. 5: 19-091-DCR
                                                  )
     V.                                           )
                                                  )
     NECO QWON LANDERS,                           )            MEMORANDUM OPINION
                                                  )                AND ORDER
           Defendant.                             )

                                    ****   ****       ****     ****

          Defendant Neco Landers pleaded guilty to a single count of conspiring to distribute 40

 grams or more of fentanyl in violation of 21 U.S.C. § 846. [Record No. 25] Thereafter, he

 was sentenced to a 79-month term of imprisonment, to be followed by a 5-year term of

 supervised release. [Record No. 27]1 Landers has now submitted a letter to the Court, which

 will be filed contemporaneously with this Order.                While he does not mention the

 compassionate-release statute, 18 U.S.C. § 3582(c)(1)(A), by name, he requests “an early

 departure from prison.” Accordingly, the Court construes his letter has a compassionate-

 release motion.

          The compassionate-release statute gives district courts discretion to reduce a sentence

 previously imposed if “three substantive requirements” are satisfied.                 18 U.S.C.




 1
       Landers’s current projected release date from BOP custody is February 22, 2025. See
 Find an Inmate, FEDERAL BUREAU OF PRISONS, http://www.bop.gov/inmateloc/ (last visited
 March 15, 2021).

                                               -1-
Case: 5:19-cr-00091-DCR-MAS Doc #: 51 Filed: 03/16/21 Page: 2 of 4 - Page ID#: 210




 § 3582(c)(1)(A); United States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020).2 One of the

 requirements—consistency with the applicable policy statements—does not apply when an

 inmate files the motion for compassionate release. United States v. Elias, 984 F.3d 516, 519

 (6th Cir. 2021). As a result, “district courts now face two questions concerning such motions:

 (1) whether extraordinary and compelling circumstances merit a sentence reduction; and (2)

 whether the applicable [18 U.S.C.] § 3553(a) factors warrant such a reduction.” United States

 v. Hampton, 985 F.3d 530, 531 (6th Cir. 2021) (citing United States v. Jones, 980 F.3d 1098,

 1106 (6th Cir. 2020); Ruffin, 978 F.3d at 1006–07). A motion requesting compassionate

 release may be denied if the Court “finds either that no extraordinary and compelling reasons

 exist or that the § 3553(a) factors weigh against release.” United States v. Sherwood, 986 F.3d

 951, 954 (6th Cir. 2021) (citing Elias, 984 F.3d at 519).

        A. Extraordinary and Compelling Reasons

        Landers must first demonstrate that extraordinary and compelling reasons merit a

 sentence reduction. In assessing a prisoner’s motion, the Court is not bound to apply the policy

 statement definitions of “extraordinary and compelling reasons.” Jones, 980 F.3d at 1109.

 Instead, it “ha[s] discretion to define ‘extraordinary and compelling’ on [its] own initiative.”

 Elias, 984 F.3d at 519–20. When doing so, the Court generally looks to the application notes




 2
         A prisoner may file a motion for a sentence reduction “after he has ‘fully exhausted all
 administrative rights to appeal a failure of the Bureau of Prisons [“BOP”] to bring a motion on
 the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt of such a request by the
 warden of the [prisoner]’s facility, whichever is earlier.” United States v. Alam, 960 F.3d 831,
 832 (6th Cir. 2020) (alterations in original) (quoting 18 U.S.C. § 3582(c)(1)(A)). Landers has
 not indicated that he has met either requirement here. However, because the motion can be
 denied for other reasons, the Court will proceed to address the merits of Lander’s request.
                                               -2-
Case: 5:19-cr-00091-DCR-MAS Doc #: 51 Filed: 03/16/21 Page: 3 of 4 - Page ID#: 211




 to Section 1B1.13 of the Sentencing Guidelines as a starting point. See United States v. Abney,

 2020 WL 7497380, at *2 (E.D. Ky. Dec. 21, 2020).

        Here, Landers offers one argument: that staff at Fort Dix FCI has “been giving

 [inmates] a hard time. [They] are in cells with 12 ppl no social distancing. [Lander’s has]

 requested to be in every program they have to offer and haven’t been responded to . . . .” He

 does not raise any medical or other COVID-19-related concerns. Rather, his complaints appear

 to be general, and do not fit neatly in any previously used definition of extraordinary and

 compelling reasons. Unfortunately for Landers, his dissatisfaction with the conditions at Fort

 Dix FCI, supported by no evidence, does not justify an early release from prison. Thus, he

 cannot satisfy Section 3582(c)(1)(A)’s first requirement.

        B. Section 3553(a) Factors

        But even if the first requirement were satisfied, Landers also bears the burden to “make

 a compelling case as to why the court’s § 3553(a) analysis would be different if conducted

 today.” Sherwood, 986 F.3d at 954 (citation omitted). In his letter, Landers talks at length

 about how he has changed while in prison. However, taking the full record into account, the

 Court concludes that his original sentence remains appropriate.

        During the sentencing hearing, the nature and seriousness of Landers’s offense were

 important factors in the term of incarceration selected. (That is, the quantity and harmful

 nature of fentanyl brought to Kentucky.) However, the Court balanced the negative aspects of

 Landers’s personal history with his purported desire to complete his sentence and support his

 family. Accordingly, Landers was sentenced in the middle of his guidelines range, which also

 reflected the need to protect the public from his future crimes.



                                               -3-
Case: 5:19-cr-00091-DCR-MAS Doc #: 51 Filed: 03/16/21 Page: 4 of 4 - Page ID#: 212




        Landers has not shown that the Court should reconsider its balancing of the Section

 3553 factors. He claims that he has accepted his guilt and plans to be an entrepreneur after his

 release. If true, the Court commends Landers’ progress while imprisoned and encourages his

 pursue this post-release goal. But the Court considered Landers’s sincerity and his desire to

 be rehabilitated when determining the original sentence. While these factors weighed in his

 favor, they did not outweigh the need to impose a punishment that fit the serious nature of the

 crime or other statutory sentencing factors. Landers’s offense remains serious, and the Court

 continues to believe that his original sentence is sufficient, but not greater than necessary, to

 meet Section 3553(a)’s goals.

        Being sufficiently advised, it is hereby

        ORDERED as follows:

        1.     Defendant Landers’s motion for a sentence reduction is DENIED.

        2.     The Clerk of Court is DIRECTED to file a copy of Defendant Landers’s letter

 in the record of this proceeding.

        Dated: March 16, 2021.




                                               -4-
